DETAILED ACTION
Claims 1, 3-8, 10-14, and 16-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 3-8, 10-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1, 3-8, 10-14, and 16-20, under Step 2A claims 1, 3-8, 10-14, and 16-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A computer-implemented method comprising: receiving a new item listing that is awaiting posting to a network site; extracting a set of text phrases from the new item listing; classifying the new item listing as suspicious by applying a model to the set of text phrases from the new item listing, the model having been generated by training a classifier using the training data that includes a second set of text phrases extracted from a plurality of item listings and identification of each item listing of the plurality of item listings as suspicious or not suspicious; and responsive to classifying the new item listing as being suspicious, preventing the new item listing from being posted on a network site.  

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to classify suspicious item listings. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including that the method is “computer-implemented” in the preamble. Claim 8 recites additional elements, including a processor and memory. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 and 8 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 3-7 and 10-13 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claims 1 and 8. Thus, each of claims 3-7 and 10-13 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 3-7 and 10-13 do not set forth further additional elements. Considered both individually and as a whole, claims 3-7 and 10-13 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 3-7 and 10-13 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 14 and 16-20 are parallel, i.e. recite similar concepts and elements, to claims 1, 3-8, and 10-13, analyzed above, and the same rationale is applied.
In view of the above, claims 1, 3-8, 10-14, and 16-20 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde et al., US PG Pub 2005/0283836 A1 (hereafter “Lalonde”), previously cited, in view of Dempsey et al., US PG Pub 2002/0147694 A1 (hereafter “Dempsey”).
	
Regarding claim 1, Lalonde discloses a computer-implemented method comprising: 
receiving a new item listing that is awaiting posting to a network site (¶0027); 
extracting a set of text phrases from the new item listing (¶¶0028-0031); 
classifying the new item listing as suspicious by applying a model to the set of text phrases from the new item listing (¶¶0082 and 0086); and 
responsive to classifying the new item listing as being suspicious, preventing the new item listing from being posted on the network site (¶¶0034, 0050, and 0086).
Lalonde teaches identifying listings by text phrases extracted from a plurality of listings (¶¶0081-0083) but does not explicitly teach the model having been generated by training a classifier using training data that includes a second set of text phrases extracted from a plurality of item listings and identification of each item listing of the plurality of item listings as suspicious or not suspicious. Dempsey teaches retraining trainable data classifiers including the known technique the model having been generated by training a classifier using training data that includes a second set of text phrases extracted from a plurality of item listings and identification of each item listing of the plurality of item listings as suspicious or not suspicious (¶¶0044-0049, 0064-0075, and 0109-0121). It would have 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Dempsey, the results of the combination were predictable.

Regarding claims 8 and 14, all of the limitations in claims 8 and 14 are closely parallel to the limitations of method claim 1, analyzed above, and are rejected on the same bases.

Allowability Over the Prior Art
Lalonde does not teach classifying the new item listing is based on a score for the new item listing exceeding a preconfigured threshold; and wherein the score is generated by the trained classifier. Chiou et al., US PG Pub 2010/02054430 A1, teaches a network reputation system and its controlling method thereof but does not teach a score for the new item listing exceeding a preconfigured threshold nor would it be obvious to one of ordinary skill in the art to apply the teaching of Chiou to Lalonde’s auction method. Sinclair et al., US PG Pub 2012/0203663 A1, teaches a method and apparatus for authentication utilizing location but does not teach classifying the new item listing is based on a score for 
It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

The Examiner recommends amending the independent claims to incorporate dependent claim 3 (and equivalents) as well as amending the specific hardware which performs each claimed function to advance prosecution with regards to §101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625